Citation Nr: 9929043	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-23 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
coccygeal injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for low back syndrome 
due to herniated nucleus pulposus at L4-5 with degenerative 
changes.

3.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 15, 1975 to 
April 30, 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's claim seeking entitlement to 
an increased evaluation for residuals of coccygeal injury.  
The veteran filed a timely notice of disagreement (NOD), and 
was issued a statement of the case (SOC) in May 1996.  The RO 
received his substantive appeal in June 1996.  The veteran 
thereafter presented testimony at a personal hearing before 
the Hearing Officer (HO) at the local VARO in December 1996.  
The HO confirmed and continued the denial of the benefit 
sought in a January 1997 decision and supplemental statement 
of the case.

The Board notes that in a January 1999 decision, the Atlanta 
VARO denied the veteran's claims for entitlement to service 
connection for low back syndrome due to herniated nucleus 
pulposus at L4-5 with degenerative changes and a total rating 
based on individual unemployability due to service-connected 
disability.

The veteran was informed that his case was being certified 
and transferred to the Board by letter from the RO, dated 
June 17, 1999.

In July 1999, the veteran presented testimony at a 
Videoconference hearing conducted by the undersigned Member 
of the Board.  In addition to his continued disagreement with 
the compensation level assigned for his coccygeal injury, the 
veteran also expressed dissatisfaction with the continued 
denial of his claims seeking entitlement to low back syndrome 
and total rating.  Accordingly, his hearing testimony is 
accepted as a timely NOD as to these claims.  See Tomlin v. 
Brown, 5 Vet. App. 355, 358 (1993) (the statutory provisions 
of 38 U.S.C.A. § 7105 do not impose technical pleading 
requirements; therefore, hearing testimony, when reduced to 
writing, can constitute an NOD).


REMAND

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a coccygeal injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In general, a veteran's allegation of increased 
disability establishes a well grounded claim.  Procelle v. 
Derwinski, 2 Vet. App. 269 (1992). VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

As previously indicated, the veteran has filed a timely NOD 
as to the denials of his claims for service connection for 
low back syndrome due to herniated nucleus pulposus at L4-5 
with degenerative changes and a total rating based on 
individual unemployability due to service-connected 
disability.  However, he was never issued a SOC regarding 
these claims.  Clearly additional procedural development is 
necessary.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) (where there has been an initial RO adjudication and a 
NOD has been filed, the claimant is entitled to a SOC, and 
the RO's failure to issue the same is a procedural defect 
requiring remand).  Inasmuch as the veteran's low back 
syndrome claim appears to be inextricably intertwined with 
the issue currently certified to the Board, additional 
assistance is necessary.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (all issues which are inextricably 
intertwined with an issue on appeal must be determined before 
the issue on appeal can be decided).

It is further noted that the veteran was last afforded a VA 
orthopedic examination in December 1992.  The diagnoses were 
chronic lumbar-sacral pain and chronic 
sacro-coccygeal injuries.  In this regard, the veteran has 
advanced contentions to the effect  that his low back 
syndrome is secondary to his service-connected residuals of a 
coccygeal injury.  In support thereof, the veteran has 
submitted a statement from his private physician, albeit 
based solely on a history provided by the veteran, which 
suggests that there is a nexus between the disorders.  In 
view of the veteran's overlapping service-connected and 
nonservice-connected back symptomatology, the Board finds 
that further development of the evidence is necessary 
regarding this issue.  See Hyder, supra.  Accordingly, a 
current VA orthopedic examination of the veteran should be 
scheduled.

Additionally, it is observed that on July 17, 1999, the Board 
received copies of a letter from the veteran to his local 
Congressman with attached service personnel, personal and 
private medical statements, treatment records and VA 
documents.  Although these documents are, for the most part, 
duplicative, it is noted that there is a July 7, 1999 
statement by the veteran's private physician that was not 
previously of record.  While this 'additional' evidence was 
received in a timely fashion, the Board notes that the 
veteran has not waived initial RO consideration thereof.  
Inasmuch as this 'additional' evidence is clearly pertinent 
to the matter at hand, initial consideration of the same must 
be taken by the RO prior to the return of this appeal to the 
Board.  See 38 C.F.R. § 20.1304 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his low back syndrome due to 
herniated nucleus pulposus at L4-5 with 
degenerative changes and residuals of a 
coccygeal injury, and to also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested 
and added to the claims folder.  

2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for examinations by a VA 
orthopedic specialist in order to 
determine the current extent of his low 
back syndrome due to herniated nucleus 
pulposus at L4-5 with degenerative 
changes and residuals of a coccygeal 
injury.  X-rays and/or other diagnostic 
studies should be done, as deemed 
appropriate by each examiner.  The 
examiners must provide a thorough 
description of the veteran's low back 
disorders, including complete ranges of 
motion studies.  The orthopedic 
specialist is specifically requested to 
state, to a reasonable degree of medical 
certainty and based on a contemporaneous 
review of the record, whether the 
veteran's low back syndrome due to 
herniated nucleus pulposus at L4-5 with 
degenerative changes is secondary to or 
currently being aggravated by his 
service-connected residuals of a 
coccygeal injury.  Therefore, the 
veteran's claims folder must be made 
available to and independently reviewed 
by the examiner prior to examination of 
the veteran.

In addition, the examiner must render 
objective clinical findings concerning 
the severity of any service-related low 
back disability, to include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner must then render opinions 
concerning the effect of the veteran's 
service-related disorder(s) on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should also reconcile 
the veteran's complaints of low back pain 
with the objective findings on 
examination.  The examination report 
should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Thereafter, the RO should conduct a 
de novo review the claim of entitlement 
to service connection for low back 
syndrome due to herniated nucleus 
pulposus at L4-5 with degenerative 
changes.  In this regard, the RO should 
consider post-service aggravation, as 
discussed by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, 
"the Court") in Allen v. Brown, 7 Vet. 
App. 439 (en banc) (1995) (when 
aggravation of a veteran's nonservice-
connected condition is proximately due to 
or the result of his service-connected 
condition, the veteran is to be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability prior to 
aggravation).

5.  The RO should then consider the 
veteran's claims of entitlement to an 
increased rating for residuals of a 
coccygeal injury and a total rating based 
on individual unemployability due to 
service-connected disability.

6.  If the determination(s) as to the 
veteran's service connection and/or total 
rating claims remain adverse to the 
veteran, the RO should furnish him and 
his representative with a SOC in 
accordance with 38 U.S.C.A. § 7105 (West 
(1991), which summarizes all of the 
evidence, both old and new, and sets 
forth the applicable legal criteria 
pertinent to these appeals.  This 
document should further include a clear 
and detailed analysis of the reasons for 
the RO's decision.  Thereafter, the 
veteran and/or his representative should 
be afforded the opportunity to respond 
thereto.

The veteran and his representative must 
be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect any 
appeal as to one or more of these issues, 
and without such the Board will not have 
jurisdiction.

7.  If the determination as to the 
veteran's claim for an increased rating 
for residuals of a coccygeal injury 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and/or his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending one or more of the 
requested VA examinations may result in an adverse 
determination as to the issue(s) affected thereby.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


